 Case 1:19-cv-16462-RMB-AMD Document 1 Filed 08/08/19 Page 1 of 9 PageID: 1




Jon G. Shadinger Jr, Esq.
Shadinger Law, LLC
P.O. Box 279
Estell Manor, NJ 08319
(609) 319-5399
(314) 898-0458 - Fax
js@shadingerlaw.com

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
                                   CAMDEN VICINAGE


DENNIS MAURER, an Individual,                 :
                                              :
               Plaintiff,                     :
                                              :
vs.                                           :
                                              :    Case No. 1:19-cv-16462
WEST END PROPERTY GROUP, LLC, a New           :
Jersey Limited Liability Company              :
                                              :
               Defendants.                    :
__________________________________________ :
                                              :
                                              :
                                   COMPLAINT  :
                                              :
        Plaintiff, DENNIS MAURER, an individual, on his behalf and on behalf of all other

mobility impaired individuals similarly situated hereby sues the Defendant, WEST END

PROPERTY GROUP, LLC, a New Jersey Limited Liability Company, for injunctive relief,

damages, attorney's fees, litigation expenses, and costs pursuant to the Americans with Disabilities

Act, 42 U.S.C. §12181 et seq. ("ADA") and the New Jersey Law Against Discrimination, N.J.S.A.

10:5-12.


                                COUNT I
                     VIOLATION OF TITLE III OF THE
           AMERICANS WITH DISABILITIES ACT, 42 U.S.C. § 12181, et seq.
 Case 1:19-cv-16462-RMB-AMD Document 1 Filed 08/08/19 Page 2 of 9 PageID: 2




        1.      Plaintiff, DENNIS MAURER, is an individual residing at 8 Prospect Avenue, Egg

Harbor Township, New Jersey 08234, in the County of Atlantic.

        2.      Defendant's property, also known as Vagabond Kitchen & Taphouse, is located at

672 North Trenton Avenue, Atlantic City, New Jersey 08401, in the County of Atlantic (hereinafter

sometimes referred to as "Subject Property" or "Vagabond").

        3.      Defendant, WEST END PROPERTY GROUP, LLC, owns or operates a place of

public accommodation located at the subject property alleged by the Plaintiff to be operating in

violation of Title III of the ADA.

        4.      Venue is properly located in the District of New Jersey because venue lies in the

judicial district of the property situs. The Defendant's property is located in and does business

within this judicial district.

        5.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. §1343, this Court has been given

original jurisdiction over actions which arise from the Defendants’ violations of Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and § 2202.

        6.      Plaintiff, DENNIS MAURER, is a New Jersey resident, is sui juris, and qualifies as

an individual with disabilities as defined by the ADA. Plaintiff has multiple sclerosis, is mobility

impaired and requires the use of a wheelchair to ambulate at all times.

        7.      Mr. Maurer has visited the property that forms the basis of this lawsuit on numerous

occasions, with the last such visit occurring in July 2019. Mr. Maurer plans to return to the subject

property in the very near future to avail himself of the goods and services offered to the public at the

property.

        8.      Mr. Maurer has encountered architectural barriers at the subject property. The

barriers to access at the property have endangered his safety.


                                                   2
 Case 1:19-cv-16462-RMB-AMD Document 1 Filed 08/08/19 Page 3 of 9 PageID: 3




          9.    Defendant owns, leases, leases to, or operates a place of public accommodation as

defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.

Defendant is responsible for complying with the obligations of the ADA. The place of public

accommodation that the Defendant owns, operates, leases or leases to is known as Vagabond

Kitchen & Taphouse, and is located at 672 North Trenton Avenue, Atlantic City, New Jersey 08401.

          10.   Mr. Maurer has a realistic, credible, existing and continuing threat of discrimination

from the Defendant's non-compliance with the ADA with respect to this property as described but

not necessarily limited to the allegations in paragraph 13 of this complaint.

          11.   Plaintiff has reasonable grounds to believe that he will continue to be subjected to

discrimination in violation of the ADA by the Defendant. Plaintiff desires to visit Vagabond, not

only to avail himself of the goods and services available at the property but to assure himself that

this property is in full compliance with the ADA so that he and others similarly situated will have

full and equal enjoyment of the property without fear of discrimination.

          12.   The Defendant has discriminated against the individual Plaintiff and others similarly

situated by denying them access to, and full and equal enjoyment of, the goods, services, facilities,

privileges, advantages and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182

et seq.

          13.   The Defendant has discriminated, and is continuing to discriminate, against the

Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of $500,000

or less). A preliminary inspection of the Defendant's property, Vagabond Kitchen & Taphouse, has

shown that violations of the ADA exist. The following are violations that DENNIS MAURER has

personally encountered or observed during his visits to the Subject Property:


                                                  3
 Case 1:19-cv-16462-RMB-AMD Document 1 Filed 08/08/19 Page 4 of 9 PageID: 4




Parking and Exterior Accessible Route
       a.      Parking spaces provided by Defendant are not maintained; lack access aisles and lack

compliant accessible routes from parking, violating Sections 402 and 502 of the 2010 Standards for

Accessible Design. The aforementioned barriers prevented Mr. Maurer from unloading freely and

safely from his van; he is forced to double park to ensure he could safely enter and exit his vehicle.

       b.      Parking provided by Defendant leads to stairs, a violation of Sections 402 and 405 of

the 2010 Standards for Accessible Design. Mr. Maurer was unable to enter on certain visits due to

the lack of an accessible entrance or directional signage pointing to an accessible entrance.

       c.      Parking provided at Vagabond fails to provide a safe, accessible route from the

parking area to the entrance, violating Section 502 of the 2010 Standards for Accessible Design.

While traveling from the parking area to the restaurant Mr. Maurer is forced to travel through slopes

and abrupt changes of level to reach the entrance; presenting him with the danger of tipping and

damaging his wheelchair.

       d.      The exterior accessible route at Vagabond contains cross slopes, abrupt changes of

level and ramps with excessive slopes violating Sections 402 and 403.4 of the 2010 Standards for

Accessible Design. The ramp provided, which is not visible from accessible parking, contains

excessive sloping and presents a danger to Mr. Maurer.

       e.      Vagabond fails to provide an accessible route to the adjacent street, sidewalk or bus

stop, violating Section 206.2.1 of the 2010 Standards for Accessible Design. The lack of an

accessible route to the sidewalk limits Mr. Maurer's options for transportation.

Access to Goods and Services
       f.      Vagabond fails to provide an interior or exterior accessible dining table, in violation

of Section 902 of the 2010 Standards for Accessible Design. A lack of accessible tables affects Mr.

Mauer's ability to dine comfortably.
                                                  4
 Case 1:19-cv-16462-RMB-AMD Document 1 Filed 08/08/19 Page 5 of 9 PageID: 5




       g.      When entering areas at Vagabond Mr. Maurer is impeded by an inaccessible entrance

and a lack of maneuvering clearance, a violation of section 404 of the 2010 Standards for Accessible

Design. Due to the presence of this barrier Mr. Maurer cannot enter the restaurant freely and safely

without assistance.

Restrooms
       h.      The restroom at Vagabond provides restroom doors with improper signage and a lack

of maneuvering space to enter, violating Section 404 of the 2010 Standards for Accessible Design.

Mr. Maurer's maneuvering clearance is impeded when attempting to enter the men's restroom.

       i.      Vagabond restrooms lack all essential accessible elements. The restroom provides

water closets that lack proper grab bars, contain dispensers which are mounted out of reach and a

lack of maneuvering space, violating Section 604 of the 2010 Standards for Accessible Design. Mr.

Maurer is impeded in the restroom due to a lack of accessible elements.


       14.     Each of the foregoing violations is also a violation of the 1991 American with

Disabilities Act Accessibility Guidelines (ADAAG) and the 2010 Standards for Accessible Design,

as promulgated by the U.S. Department of Justice.

       15.     The discriminatory violations described in paragraph 13 are not an exhaustive list of

the ADA violations that exist at Defendant's property but are the result of a preliminary inspection.

Plaintiff requires thorough inspection of the Defendant's place of public accommodation in order to

photograph and measure the architectural barriers which exist at the subject property and violate the

ADA. The individual Plaintiff, and all other individuals similarly situated, have been denied access

to, and have been denied the benefits of services, programs and activities of the Defendant's

buildings and its facilities, and have otherwise been discriminated against and damaged by the

Defendant because of the Defendant's ADA violations, as set forth above. The individual Plaintiff

                                                 5
 Case 1:19-cv-16462-RMB-AMD Document 1 Filed 08/08/19 Page 6 of 9 PageID: 6




and all others similarly situated will continue to suffer such discrimination, injury and damage

without the immediate relief provided by the ADA as requested herein. In order to remedy this

discriminatory situation, the Plaintiff requires an inspection of the Defendant's place of public

accommodation in order to determine all of the areas of non-compliance with the ADA.

       16.     Defendant has discriminated against the Plaintiff by denying him access to full and

equal enjoyment of the goods, services, facilities, privileges, advantages and/or accommodations of

its place of public accommodation or commercial facility in violation of 42 U.S.C. § 12181 et seq.

and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to discriminate against the

Plaintiff and all those similarly situated by failing to make reasonable modifications in policies,

practices or procedures, when such modifications are necessary to afford all offered goods, services,

facilities, privileges, advantages or accommodations to individuals with disabilities; and by failing to

take such efforts that may be necessary to ensure that no individual with a disability is excluded,

denied services, segregated or otherwise treated differently than other individuals because of the

absence of auxiliary aids and services.

       17.     Plaintiff is without adequate remedy at law and is suffering irreparable harm.

Considering the balance of hardships between the Plaintiff and the Defendant, a remedy in equity is

warranted. Furthermore, the public interest would not be disserved by a permanent injunction.

       18.     Plaintiff has retained the undersigned counsel and is entitled to recover attorney's

fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28 CFR

36.505.

       19.     Defendant is required to remove the existing architectural barriers to the physically

disabled when such removal is readily achievable for its place of public accommodation that have

existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been an


                                                   6
 Case 1:19-cv-16462-RMB-AMD Document 1 Filed 08/08/19 Page 7 of 9 PageID: 7




alteration to Defendant's place of public accommodation since January 26, 1992, then the Defendant

is required to ensure – to the maximum extent feasible – that the altered portions of the facility are

readily accessible to and useable by individuals with disabilities, including individuals who use

wheelchairs, 28 CFR 36.402; and finally, if the Defendant's facility is one which was designed and

constructed for first occupancy subsequent to January 26, 1993, as defined in 28 CFR 36.401, then

the Defendant's facility must be readily accessible to and useable by individuals with disabilities as

defined by the ADA.

       20.     Notice to Defendant is not required as a result of the Defendant's failure to cure the

violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees and

gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff or

waived by the Defendant.

       21.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiff

Injunctive Relief, including an order to require the Defendant to alter Vagabond Kitchen &

Taphouse and make the subject property readily accessible and useable to the Plaintiff and all other

persons with disabilities as defined by the ADA; or by closing the subject property until such time as

the Defendant cures its violations of the ADA.

WHEREFORE, Plaintiff respectfully requests:

        a.     The Court issue a Declaratory Judgment that determines that the Defendant, at the

    commencement of the subject lawsuit, is in violation of Title III of the Americans with

    Disabilities Act, 42 U.S.C. § 12181 et seq.

        b.     Injunctive relief against the Defendant including an order to make all readily

    achievable alterations to the facility; or to make such facility readily accessible to and usable by

    individuals with disabilities to the extent required by the ADA; and to require the Defendant to


                                                  7
 Case 1:19-cv-16462-RMB-AMD Document 1 Filed 08/08/19 Page 8 of 9 PageID: 8




    make reasonable modifications in policies, practices or procedures, when such modifications are

    necessary to afford all offered goods, services, facilities, privileges, advantages or

    accommodations to individuals with disabilities; and by failing to take such steps that may be

    necessary to ensure that no individual with a disability is excluded, denied services, segregated

    or otherwise treated differently than other individuals because of the absence of auxiliary aids

    and services.

        c.      An award of attorney's fees, costs and litigation expenses pursuant to 42 U.S.C.

    § 12205.

        d.      Such other relief as the Court deems just and proper, and/or is allowable under

    Title III of the Americans with Disabilities Act.


                                   COUNT II
             VIOLATION OF NEW JERSEY LAW AGAINST DISCRIMINATION
                                (N.J.S.A. 10:5-12)

       22.      Plaintiff re-alleges and incorporates by reference all allegations set forth in this

Complaint as fully set forth herein.

       23.      Defendant's facility is a place of public accommodation as defined by N.J.S.A 10:5-5,

(New Jersey Law Against Discrimination).

       24.      New Jersey law provides that all persons shall have the opportunity to obtain all the

accommodations, advantages, facilities, and privileges of any public place of accommodation

without discrimination on the basis of disability. This opportunity is recognized and declared to be a

civil right (N.J.S.A. 10:5-4.)

       25.      As set forth above, Defendant has violated the New Jersey Law Against

Discrimination by denying disabled individuals the full and equal enjoyment of the goods, facilities,

services and accommodations available at the subject property, Vagabond Kitchen & Taphouse.
                                                  8
 Case 1:19-cv-16462-RMB-AMD Document 1 Filed 08/08/19 Page 9 of 9 PageID: 9




       26.     As a result of the aforementioned discrimination, Plaintiff DENNIS MAURER has

sustained emotional distress, mental anguish, suffering and humiliation, and other injuries, in

violation of the New Jersey Law Against Discrimination.

WHEREFORE, Plaintiff, DENNIS MAURER respectfully demands judgment for damages,

attorney's fees, litigation expenses, including expert fees and costs pursuant to the New Jersey Law

Against Discrimination.

                                              Respectfully submitted,


       August 8, 2019
Dated:_____________________                    /s/ Jon G. Shadinger Jr.
                                              __________________________
                                              Jon G. Shadinger Jr., Esq.
                                              Shadinger Law, LLC
                                              NJ Attorney ID No. 036232017
                                              P.O. Box 279
                                              Estell Manor, NJ 08319
                                              (609) 319-5399
                                              (314) 898-0458 - Fax
                                              js@shadingerlaw.com
                                              Attorney for Plaintiff, Dennis Maurer




                                                 9
